
	

115 S1330 IS: Increasing Transferability of Entitlement to Post-9/11 Educational Assistance Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1330
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Mr. Rounds (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize a dependent to transfer entitlement to
			 Post-9/11 Education Assistance in cases in which the dependent received
			 the transfer of such entitlement to assistance from an individual who
			 subsequently died, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Increasing Transferability of Entitlement to Post-9/11 Educational Assistance Act of 2017. 2.Authorization of transfer of entitlement to Post-9/11 Educational Assistance by dependents who receive transfers from individuals who subsequently dieSection 3319(f)(2) of title 38, United States Code, is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C); and (2)by inserting after subparagraph (A) the following new subparagraph (B):
				
 (B)Transfers by dependents after death of transferorsIn a case in which entitlement is transferred to a dependent under this section and the individual who made the transfer subsequently dies, such dependent may transfer some or all of such entitlement to another dependent to whom entitlement was already transferred under this section by such individual..
			
